Citation Nr: 0601335	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in January 2004.  A transcript of that 
hearing is in the claims file.

The Board issued a decision in July 2004, determining that 
new and material evidence had been received to reopen a claim 
of service connection for headaches.  At the same time, the 
Board remanded to the RO the for further development and a 
merits-adjudication the issue of service connection for 
headaches.  The Board also remanded to the RO the issue of 
service connection for a back disorder.  

While the case was on remand, the RO entered a decision in 
August 2005 granting service connection for lumbar strain.  
This was a full grant of the benefit sought on appeal, and 
the issue of service connection for a back disorder is no 
longer before the Board on appeal.  The case has been 
returned to the Board for continuation of appellate review. 


FINDING OF FACT

There is no competent medical evidence attributing a current 
headache disorder to the veteran's military service.  


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of March 2002 letter 
from the RO to the appellant that was issued in connection 
with the  RO's initial decision from which this appeal arose.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

Note also that the March 2002 VCAA letter from the RO 
advising the claimant of his rights and responsibilities in 
VA's claims process predated the RO's October 2002 decision 
initially adjudicating his claim.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in Pelegrini II.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's March 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, the August 2003 Statement 
of the Case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

At the time of the veteran's original claim for service 
connection for headaches, the National Personnel Records 
Center (NPRC), St. Louis, Missouri, advised the RO that the 
veteran's service medical records had been destroyed in a 
fire in 1973 at a government records repository.  Where 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and to consider the 
benefit of the doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  When a veteran's 
records have been destroyed, VA has an obligation to search 
for alternative records which support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare, 
supra.  

In the fulfillment of its duty to assist in the gathering of 
evidence in support of the current claim of service 
connection for headaches, the RO requested the NPRC to 
furnish service medical records, or if none were found, sick 
and morning reports and reports from the Surgeon General's 
Office (SGO).  The NPRC, in a response to the RO dated in 
September 2002, again reported that the veteran's service 
medical records had been destroyed in a fire; also, the NPRC 
advised that a search was negative for sick and morning 
reports and SGO reports.  

The RO again requested the NPRC to obtain service medical 
records.  As well, the NPRC was again asked to search for any 
sick or morning reports, as well as any SGO reports.  In 
March 2005, the NPRC responded by restating that the 
veteran's service medical records had been lost in the fire.  
Also, the NPRC advised that a previous search for morning 
reports had been negative and that no SGO reports were found.  
The Board concludes that a thorough search has been made to 
obtain service medical records and that further efforts to 
obtain such records would be futile.  Additionally, the Board 
notes that the claimant's VA medical records have been 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  

The veteran reported that he had received treatment at the 
Schumpert Hospital not long after his release from military 
service.  By a letter dated in December 2004, the RO 
requested that facility to send any records of the veteran's 
hospitalization for headaches from 1962 to 1963.  However, no 
response was received from that hospital.  The Board notes, 
however, that records of the veteran's treatment at the 
Schumpert Hospital had been associated with the claims file 
in August 1988 in support of his original claim of service 
connection for headaches.  

In any event, there is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The post-service medical evidence indicates that the veteran 
was treated at Schumpert medical facility in July 1965 for 
possible migraine headaches.  A skull x-ray was negative and 
electroencephalography was normal.  In December 1966, the 
diagnosis was vascular headache.  The records from this 
facility contain no medical opinion relating the veteran's 
headaches to his military service.  

A VA neurological examination was performed in May 1988.  The 
veteran reported that, while stationed in Korea, he had been 
knocked off the side of a hill by an explosion.  He remarked 
that he had been dazed, right after the shell blast, but had 
not lost consciousness; he indicated that he had been able to 
continue with his duties after a few minutes of rest.  The 
impression was history of concussion in the early 1950's 
which, by description, was rather mild, with no residual 
deficits related to this event.  An additional impression was 
recurrent muscle tension headaches of at least thirty years 
duration, occurring approximately two to three times per 
month.  It was the examiner's assessment that these headaches 
were not clearly related to the veteran's mild concussion.  

The veteran was afforded a VA neurological examination in 
August 2004.  The examiner stated that the claims file had 
been reviewed.  The veteran's history was noted and clinical 
findings recorded.  The diagnosis was mild concussion, post 
1951 Korean artillery explosion from enemy gunfire and 
landslide, with no residuals.

The examiner pointed out that the veteran described recurrent 
muscle tension headaches; however, the onset of these 
headaches was approximately one to two years after the 
original incident in 1951.  Post-traumatic headaches, by 
definition, observed the examiner, have headache as a 
dominative symptom and usually appear within one or two days 
of head trauma.  These headaches usually worsen initially, 
before gradually improving.  The examiner remarked that other 
symptoms may be associated with head trauma, in the absence 
of headache.  Symptoms typically reported, other than 
headaches, include vertigo, emotional lability, difficulty 
concentrating, problems with memory, easy fatigability, and 
irritability.  The veteran did not report any of these 
symptoms with his headaches.  

Further, the examiner stated that onset of headaches was 
approximately one to two years after the original injury, 
adding that the headaches did accelerate during the 1960's, 
necessitating several emergency room visits and a number of 
hospitalizations.  Headaches had since, however, decreased in 
frequency.  The examiner concluded that it was less likely 
than not that the veteran's current headache disorder began 
during his military service.  The examiner went on to note 
that the time frame for the onset of headaches did not 
coincide with post-traumatic or post-concussion headache 
syndrome, and therefore, the etiology of the veteran's 
recurrent muscle tension headaches was a totally separate 
headache disorder.  

In essence, the veteran's unsubstantiated lay assertion is 
the only evidence linking his current headaches to military 
service.  There is no indication from the record that he has 
medical training or expertise.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. 
§ 1154 (West 2002), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154 (West 2002).  

In this case, it is clear the veteran engaged in combat, as 
he was awarded the Combat Infantry Badge, as shown on his 
report of separation from service.  However, it should be 
noted that 38 U.S.C.A. § 1154 is limited to the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and not with the question of 
either current disability or nexus to service, both of which 
require competent medical evidence.  See, Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App 141, 144 (1992).  

The Board accepts as true the veteran's testimony that he 
sustained head trauma during service.  Hence, he has 
satisfied the requirement of service incurrence of an event, 
i.e., the reported head trauma.  However, he must still 
present competent evidence of a current disability and 
medical evidence showing a nexus between a current disability 
and service.  See, Arms v. West, 12 Vet. App. 188 (1999).  
Here, the medical evidence does establish that he now has a 
headache disorder.  However, he has not presented competent 
medical evidence linking his current headaches to the 
inservice head trauma.  In fact, two VA neurologists 
specifically ruled out the contended relationship between in-
service head trauma and the veteran's current headaches.

For the reasons discussed above, the claim for service 
connection for headaches must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for headaches is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


